Title: To George Washington from John André, 24 September 1780
From: André, John
To: Washington, George


                        
                            Sir
                             Salem the 24th Sept. 1780.
                        
                        What I have as yet Said concerning myself was in the justifiable attempt to be extricated; I am too little
                            accustomed to duplicity to have Succeeded.
                        I beg your Excellency will be persuaded that no Alteration in the Temper of my Mind or Apprehension for my
                            Safety, induces me to Take the Step of Adressing you, but that it is to rescue myself from an
                            imputation of having assumed a mean character for treacherous purposes or Self Interest, a Conduct incompatible with the
                            principles that actuate me, as well as with my Condition in Life.
                        It is to vindicate my Fame that I Speak and not to Sollicit Security.
                        The person in your possession is Major John André Adjutant General to the British Army.
                        The influence of one Commander in the Army of his Adversary is an Advantage taken in War. A Correspondence
                            for this purpose I held; as confidential (in the present Instance) with His Excellency Sir Henry Clinton.
                        To favour it I agreed to meet upon ground not within posts of either Army a person who was to give me
                            Intelligence; I came up in the Vulture M. of War for this Effect and was fetched by a Boat from the Shore to the beach;
                            Being there I was told that the Approach of day would prevent my return and that I must be concealed until the next night.
                            I was in my Regimental and had fairly risked my person.
                        Against my Stipulation my Intention & without my Knowledge before hand I was conducted within one of
                            your posts. Your Excellency may conceive my Sensation on this occasion & will imagine how much more I must have
                            been affected, by a refusal to reconduct me back the next night as I had been brought. Thus become a prisoner I had to
                            concert my Escape. I was quitted my Uniform & was passd another way in the Night without the American posts to
                            Neutral ground, inform’d I was beyond all arm’d parties and left to press for N. York. I was taken at Tarry Town by some
                            Volunteers.
                        Thus I have had the honour to relate was I betrayd (being Adjutant General of the B. Army) into the Vile
                            Condition of an Enemy in disguise within your Posts.
                        Having avowd my self a British Officer I have nothing to reveal but what relates to myself which is true on
                            the honour of an Officer and a Gentleman.
                        The Request I have to make to Your Excellency and I am conscious I address myself well, is that in any
                                rigor, policy may dictate a decency of Conduct towards me may mark that tho’
                            unfortunate I am branded with nothing dishonorable as no motion could be mine but the Service of my King and as I was
                            involuntarily an impostor.
                        Another request is that I may be permitted to write an Open Letter to Sir Henry Clinton and another to a
                            friend for Clothing & Linnen.
                        I take the Liberty to mention the Condition of some Gentlemen at Charlestown who being either on parole or
                            under protection were engaged in a Conspiracy against us. Tho’ their Situation is not Similar, they are objects who may be
                            Set in Exchange for me or are persons whom the Treatment I receive might affect.
                        It is no less Sir in a Confidence in the Generosity of your mind than on account of your Superior Station
                            that I have chosen to importune you with this Letter. I have the honor to be with great Respect
                            Sir Your Excellencys most obed. & most humble Servant
                        
                            John André Adj. Gen.
                        
                    